per curiam :
El abogado Benito Gutiérrez Díaz fue admitido al ejercicio de la profesión legal el 10 de noviembre de *931966 y al ejercicio del notariado el 20 de abril de 1967. El 28 de febrero de 1986 resultó convicto por el Tribunal de Dis-trito federal para el Distrito de Puerto Rico por encubrir y ayudar, con conocimiento e intencionalmente, a hacer o a hacer que se hicieran, a la representante de Medicare en Puerto Rico, Seguro de Servicios de Salud (la Triple SSS), aseveraciones fraudulentas o falsas sobre hechos materiales; todo ello en violación a las Secs. 1001 y 1002 del Código Penal de Estados Unidos (1) en 18 U.S.C.
Este delito por el cual fue convicto el abogado Gutiérrez Díaz es uno que implica depravación moral y, de acuerdo con la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), el poder inherente de este Tribunal y su jurisprudencia interpretativa, una vez presentada una copia certificada de la sentencia procede su separación inmediata del ejercicio de la abogacía. In re Boscio Monllor, 116 D.P.R. 692 (1985); In re Sánchez Gómez, 115 D.P.R. 74 (1984).
Habiéndose remitido por el Secretario del Tribunal de Distrito federal para el Distrito de Puerto Rico a este Tribunal copia certificada de la sentencia dictada por dicho Tribunal federal, se decreta la separación inmediata del abogado Gutiérrez Díaz del ejercicio de la abogacía y el notariado en Puerto Rico y se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer la profesión en esta jurisdicción.
Se ordena, además, al Alguacil General de este Tribunal que se incaute del protocolo y registro de afidávit del abogado notario Gutiérrez Díaz y se los entregue al Director de Ins-pección de Notarías para que sean examinados y nos informe el resultado de dicho examen.

*94
Se dictará sentencia de conformidad con lo puesto. antes ex-


(1)E1 14 de noviembre de 1985 el Tribunal de Distrito federal para el Distrito de Puerto Rico emitió una orden al amparo de la Regla local federal 211.1(A), que suspendía al abogado Gutiérrez Díaz indefinidamente de la profesión legal en dicho foro.